Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 12/28/2021.

Status of Claims
3.         Claims 1-6, and 8-16 are pending in this application.
            Claims 1, 8, 14, and 15 are currently amended.

Examiner’s Statement of Reasons for Allowance
4.         Claims 1-6, and 8-16 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“provide a certain service to a user; obtain identification information included in receivable radio waves; and provide information how a user is able to use the service if a place where the user is positioned is not a place where the service is available, the place where the user is positioned is estimated by the identification information that has been obtained, wherein if the place where the user is positioned is not a place where the service is available, the controller is configured to provide information indicating an instruction to use a service which is available in the place where the user is currently positioned.” along with all the other limitations as required by independent claim 1.

Regarding Claim 4:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a controller configured to: provide a certain service to a user; obtain identification information included in receivable radio waves; and provide information how a user is able to use the service if the identification information that has been obtained does not include identification information in radio waves transmitted from a place where the service is available.” along with all the other limitations as required by independent claim 4.

Regarding Claim 14:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“obtaining identification information included in receivable radio waves; and providing information how a user is able to use a certain service if a place where the user is positioned is not a place where the service is available, the place where the user is positioned is estimated by the obtained identification information[[.]],wherein if the place where the user is positioned is not a place where the service is available, the process further includes to provide information indicating an instruction to use a service which is available in the place where the user is currently positioned.” along with all the other limitations as required by independent claim 14.

The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“providing a certain service to a user; obtaining identification information included in receivable radio waves; and providing information how a user is able to use the service if a place where 5Customer No.: 31561 Docket No.: 082448-US-348 Application No.: 16/365,690 the user is positioned is not a place where the service is available, the place where the user is positioned is estimated by the identification information that has been obtained, wherein if the place where the user is positioned is not a place where the service is available, the method further includes providing information indicating an instruction to use a service which is available in the place where the user is currently positioned.” along with all the other limitations as required by independent claim 15.

6.       It follows that claims 2-6, 8-13, and 16 are then inherently allowable for depending on an allowable base claim.
7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677